SUPPLEMENTAL ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on January 17, 2022, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 4 has been entered.
Claim(s) 1-3, 5-15 are pending in the instant application.
Claim(s) 10-15 are withdrawn, without traverse, from consideration due to being directed to a non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim(s) 10-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 27, 2021 is hereby withdrawn. In view of the withdrawal of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Remark(s)
Examiner finds Applicant's Arguments/Remark, filed on January 17th, 2022, that the foregoing amendment and response, does place this application in condition for allowance to be true (specifically drawn to pages 10-14 of Remarks). 
Allowable Subject Matter
A.	Claim(s) 1-3, 5-15 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Chen et al.,) teaches a lamp, comprising: a frame body comprising two side covers and two end caps, wherein an accommodating space is formed among the side covers and the end caps; a light guide plate disposed in the accommodating space; at least one light source disposed in the at least one of the side covers, wherein the light source is disposed adjacent to a light-incident surface of the light guide plate; and a connecting mechanism disposed in the frame body, wherein the connecting mechanism comprises: an electrical connecting assembly which is connected to the light source to form an electrical loop; and a suspension member, wherein each of the end caps has a groove, a side surface 
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the lamp comprising the various elements as claimed above in combination with the specific limitation of wherein the second sub groove comprises a first channel and a second channel, and the first channel extends along a direction, and the second channel extends along a second direction; and 3wherein the first direction is different from the second direction as set forth in Claim 1.  
Claim(s) 1-3, 5-15 are allowable because of their dependency status from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA SANEI FEATHERLY whose telephone number is 571-272-8654.  The examiner can normally be reached on M-R 8-12 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
Hana Sanei Featherly
Art Unit 2875 Patent Examiner




/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875